EXHIBIT 10.2

PROMISSORY NOTE

 

$10,200,000.00  

New York, New York

February 3, 2012

FOR VALUE RECEIVED, TNP SRT WOODLAND WEST, LLC, a Delaware limited liability
company, as maker, having its principal place of business at 1900 Main Street,
Suite 700, Irvine, California 92614 (together with its successors and permitted
assigns, “Borrower”), hereby unconditionally promises to pay to the order of
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered under
the laws of the United States of America, as payee, having an address at 383
Madison Avenue, New York, New York 10179 (together with its successors and
assigns, “Lender”), or at such other place as the holder hereof may from time to
time designate in writing, the principal sum of TEN MILLION TWO HUNDRED THOUSAND
AND NO/100 DOLLARS ($10,200,000.00), in lawful money of the United States of
America with interest thereon to be computed from the date of this Note at the
Interest Rate, and to be paid in accordance with the terms of this Note and that
certain Loan Agreement, dated the date hereof, between Borrower and Lender (as
the same may hereafter be amended, restated, replaced, supplemented, renewed,
extended or otherwise modified from time to time, the “Loan Agreement”). All
capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement.

ARTICLE 1 - PAYMENT TERMS

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article 2 of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date.

ARTICLE 2 - DEFAULT AND ACCELERATION

The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid on or prior to the
date when due or if not paid on the Maturity Date or on the happening of any
other Event of Default.

ARTICLE 3 - LOAN DOCUMENTS

This Note is secured by the Mortgage and the other Loan Documents. All of the
terms, covenants and conditions contained in the Loan Agreement, the Mortgage
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein. In the
event of a conflict or inconsistency between the terms of this Note and the Loan
Agreement, the terms and provisions of the Loan Agreement shall govern.



--------------------------------------------------------------------------------

ARTICLE 4 - SAVINGS CLAUSE

Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the Maximum
Legal Rate, (b) in calculating whether any interest exceeds the Maximum Legal
Rate, all such interest shall be amortized, prorated, allocated and spread over
the full amount and term of all principal indebtedness of Borrower to Lender and
(c) if through any contingency or event Lender receives or is deemed to receive
interest in excess of the Maximum Legal Rate, any such excess shall be deemed to
have been applied toward payment of the principal of any and all then
outstanding indebtedness of Borrower to Lender.

ARTICLE 5 - NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

ARTICLE 6 - WAIVERS

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind. No
release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Lender or any other Person shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower,
and any other Person who may become liable for the payment of all or any part of
the Debt, under this Note, the Loan Agreement or the other Loan Documents. No
notice to or demand on Borrower shall be deemed to be a waiver of the obligation
of Borrower or of the right of Lender to take further action without further
notice or demand as provided for in this Note, the Loan Agreement or the other
Loan Documents. If Borrower is a partnership, the agreements herein contained
shall remain in force and be applicable, notwithstanding any changes in the
individuals or entities comprising the partnership, and the term “Borrower,” as
used herein, shall include any alternate or successor partnership, but any
predecessor partnership and their partners shall not thereby be released from
any liability. If Borrower is a corporation, the agreements contained herein
shall remain in full force and be applicable notwithstanding any changes in the
shareholders comprising, or the officers and directors relating to, the
corporation, and the term “Borrower” as used herein, shall include any
alternative or successor corporation, but any predecessor corporation shall not
be relieved of liability hereunder. If any Borrower is a limited liability
company, the agreements herein contained shall remain in force and be
applicable, notwithstanding any changes in the members comprising the limited
liability company, and the term “Borrower” as used herein, shall include any
alternate or successor limited liability company, but any predecessor limited
liability company and their members shall not thereby be released from any
liability. (Nothing in the foregoing sentence shall be construed as a consent
to, or a waiver of, any prohibition or restriction on transfers of interests in
such partnership, corporation or limited liability company which may be set
forth in the Loan Agreement, the Mortgage or any other Loan Document.)

 

2



--------------------------------------------------------------------------------

ARTICLE 7 - TRANSFER

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the collateral not so transferred.

ARTICLE 8 - EXCULPATION

The provisions of Section 9.3 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

ARTICLE 9 - GOVERNING LAW

(A) THIS NOTE WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY BORROWER AND
ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THIS NOTE WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS) AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE AND
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS NOTE MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL
OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

Corporation Service Company

1180 Avenue of the Americas, Suite 210

New York, New York 10036

 

3



--------------------------------------------------------------------------------

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

ARTICLE 10 - NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

ARTICLE 11 - JOINT AND SEVERAL

If more than one Person has executed this Note as “Borrower”, the obligations of
all such Persons hereunder shall be joint and several.

ARTICLE 12 - STATE SPECIFIC PROVISIONS

With respect to the foregoing provisions contained in this Note, the following
shall apply with respect to the State of Texas:

(i) The term “Maximum Legal Rate” shall mean the highest lawful rate of interest
applicable to this Note. In determining the Maximum Legal Rate, due regard shall
be given to all payments, fees, charges, deposits, balances and agreements which
may constitute interest or be deducted from principal when calculating interest.
If Chapter 303 of the Texas Finance Code is applicable to this Note, and
applicable state or federal law does not permit a higher interest rate, the
“weekly ceiling” (as defined in Chapter 303 of the Texas Finance Code) shall be
the interest rate ceiling applicable to this Note and shall be the basis for
determining the Maximum Legal Rate. If applicable state or federal law allows a
higher interest rate or federal law preempts the state law limiting the rate of
interest, then the foregoing interest rate ceiling shall not be applicable to
this Note. If the Maximum Legal Rate is increased by statute or other

 

4



--------------------------------------------------------------------------------

governmental action subsequent to the date of this Note, then the new Maximum
Legal Rate shall be applicable to this Note from the effective date thereof,
unless otherwise prohibited by applicable law.

(ii) Interest on the unpaid principal balance of this Note shall be computed on
the basis set forth in the Loan Agreement (the “Stated Rate”), but in no event
shall the Stated Rate be greater than the Maximum Legal Rate described
immediately above.

(iii) It is expressly stipulated and agreed to be the intent of Borrower and
Lender at all times to comply with applicable law governing the Maximum Legal
Rate or amount of interest payable on or in connection with this Note and the
Loan (or applicable United States federal law to the extent that it permits
Lender to contract for, charge, take, reserve or receive a greater amount of
interest than under law of the States in which the Properties are located). If
the applicable law is ever judicially interpreted so as to render usurious any
amount called for under this Note or under the Mortgage or any other Loan
Document, or contracted for, charged, taken, reserved or received with respect
to the Loan, or if acceleration of the maturity of this Note or if any
prepayment by Borrower results in Borrower having paid any interest in excess of
that permitted by law, then it is Borrower’s and Lender’s express intent that
all excess amounts theretofore collected by Lender be credited on the principal
balance of this Note (or, if this Note has been or would thereby be paid in
full, refunded to Borrower), and the provisions of this Note, the Mortgage and
the other Loan Documents immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new documents, so as to comply with applicable law, but
so as to permit the recovery of the fullest amount otherwise called for
hereunder and thereunder. The right to accelerate maturity of this Note does not
include the right to accelerate any interest which has not otherwise accrued on
the date of such acceleration, and Lender does not intend to collect any
unearned interest in the event of acceleration. All sums paid or agreed to be
paid to Lender for the use, forbearance or detention of the indebtedness
evidence hereby shall, to the extent permitted by applicable law be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the rate or amount of interest on account of such
indebtedness does not exceed the Maximum Legal Rate. Notwithstanding any
provisions contained in this Note, the Mortgage or in any of the other Loan
Documents that permit the compounding of interest, including, without
limitation, any provision by which any accrued interest is added to the
principal amount of this Note, the total amount of interest that Borrower is
obligated to pay and Lender is entitled to receive with respect to this Note
shall not exceed the amount calculated on a simple (i.e., noncompounded)
interest basis at the Maximum Legal Rate on principal amounts actually advanced
to or for the account of Borrower, including all current and prior advances and
any advances made pursuant to the Mortgage or other Loan Documents (such as for
the payment of taxes, insurance premiums, repairs and other expenses or costs).

(iv) BORROWER AND ALL OTHER MAKERS, SIGNERS, SURETIES, GUARANTORS AND ENDORSERS
OF THIS NOTE WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, DEMAND, PRESENTMENT,
NOTICE OF DISHONOR, NOTICE OF INTENT TO DEMAND OR ACCELERATE PAYMENT HEREOF,
DILIGENCE IN THE COLLECTING, GRACE, NOTICE AND PROTEST AND AGREE TO ONE OF MORE
EXTENSIONS FOR ANY PERIOD OR PERIODS OF TIME AND PARTIAL PAYMENTS, BEFORE OR
AFTER MATURITY, WITHOUT

 

5



--------------------------------------------------------------------------------

PREJUDICE TO THE HOLDER HEREOF. IF COLLECTION PROCEDURES ARE EVER COMMENCED, BY
ANY MEANS, INCLUDING LEGAL PROCEEDINGS OR THROUGH A PROBATE OR BANKRUPTCY COURT,
OR IF THIS NOTE IS PLACED IN THE HANDS OF ANY ATTORNEY FOR COLLECTION AFTER
DEFAULT OR MATURITY, BORROWER AGREES TO PAY ALL REASONABLE COSTS OF COLLECTION
OR ATTEMPTED COLLECTION, INCLUDING REASONABLE ATTORNEY’S FEES.

[NO FURTHER TEXT ON THIS PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

BORROWER: TNP SRT WOODLAND WEST, LLC, a Delaware limited liability company By:  
TNP SRT Woodland West Holdings, LLC, a Delaware limited liability company, its
sole member   By:   TNP Strategic Retail Operating Partnership, LP, a Delaware
limited partnership, its sole member     By:   TNP Strategic Retail Trust, Inc.,
a Maryland corporation, its general partner       By:  

/s/ James Wolford

      Name:   James Wolford       Title:   CFO, Treasurer and Secretary

Signature Page – Promissory Note